Citation Nr: 0104196	
Decision Date: 02/09/01    Archive Date: 02/15/01

DOCKET NO.  93-13 793	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
residuals of a fracture of the fourth and fifth metacarpal 
bones of the right (dominant) hand.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Acosta, Counsel

INTRODUCTION

The veteran had more than 20 years of active military 
service, to include verified service between December 1974 
and December 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1992 rating decision of the 
Department of Veterans Affairs (VA) San Diego, California, 
Regional Office (RO), which granted service connection for 
the residuals of a fracture of the fourth and fifth 
metacarpal bones of the veteran's right (dominant) hand, and 
assigned a noncompensable rating for said disability.  The 
Board remanded the case to the RO for the first time in April 
1995 for additional development and, in a February 1996 
rating decision, the RO granted the current rating of 10 
percent, retroactive to the effective date of the original 
grant of service connection.  In November 1997, the Board 
remanded the case to the RO for a second time, to obtain 
additional development.  The case is now back at the Board 
for appellate review.

This appeal being from the initial rating assigned upon 
awarding service connection for the residuals of a fracture 
of the fourth and fifth metacarpal bones of the veteran's 
right (dominant) hand, the entire body of evidence is for 
equal consideration, and, consistent with the facts found, 
the rating may be higher or lower for segments of the time 
under review on appeal, i.e., the rating may be "staged."  
Fenderson v. West, 12 Vet. App. 119 (1999).  However, before 
the Board can consider the possibility of staged ratings for 
the veteran's service-connected disability, it must first 
determine that there is no prejudice to the veteran to do so 
without a remand to the RO for that purpose.  Bernard v. 
Brown, 4 Vet. App. 384, 389 (1993).  Since the laws and 
regulations to be applied in this case are the same, and 
especially since it is clear that there is no entitlement to 
a rating exceeding 10 percent for any period of time in this 
particular case, the Board finds no prejudice to the veteran 
in reviewing the claim at this time without remanding it 
first to request Fenderson re-adjudication at the RO level.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the matter on appeal has been obtained and developed by the 
agency of original jurisdiction, and no further assistance to 
the veteran is warranted at this time, as all reasonable 
efforts to assist the veteran in obtaining the evidence 
necessary to substantiate his claim for additional VA 
benefits have been made.

2.  The fourth and fifth metacarpal bones of the veteran's 
right hand have slightly limited active extension, but they 
have full flexion and full passive extension, as well as 
completely normal sensation, muscle strength and joint 
functions, with no evidence of painful motion, weakness, 
fatigability, or incoordination, nor are they shown to be 
unfavorably ankylosed.


CONCLUSION OF LAW

The schedular criteria for an initial rating exceeding 10 
percent for the service-connected residuals of a fracture of 
the fourth and fifth metacarpal bones of the right (dominant) 
hand are not met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.71a, Part 4, Diagnostic 
Codes 5219, 5223 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that recently-enacted legislation 
reiterates and clarifies VA's well-known duty to assist 
claimants in the development of their claims for VA benefits.  
This duty to assist requires VA to make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate his or her claim for VA benefits.  This includes 
assistance in obtaining the claimant's service and VA medical 
records, records held by any Federal department or agency, if 
adequately identified by the claimant, and any other relevant 
records identified by the claimant.  VA's duty to assist a 
claimant in developing his or her claim for VA benefits also 
requires, in the case of claims for disability compensation, 
that a medical examination be provided, or a medical opinion 
be sought, when such an examination or opinion is necessary 
to make a decision on the claim.  Notwithstanding all of the 
above, every claimant has the responsibility to present and 
support his or her claim for VA benefits, but the Secretary 
shall give the benefit of the doubt to the claimant whenever 
there is an approximate balance of positive and negative 
evidence regarding any issue that is material to the 
determination of the matter in question.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7(a), 114 
Stat. 2096 (2000) (to be codified as amended at 38 U.S.C. 
§§ 5103, 5103A, and 5107).

The evaluations of service-connected disabilities are based 
upon the average impairment of earning capacity as determined 
by VA's Schedule for Rating Disabilities.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1, Part 4 (hereinafter, "the 
Schedule").  Separate rating codes identify the various 
disabilities.  In determining the current level of 
impairment, the disability must be considered in the context 
of the whole recorded  history.  38 C.F.R. § 4.2.

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10.  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  Consideration may not be given to factors wholly 
outside the rating criteria provided by regulation.  Massey 
v. Brown, 7 Vet. App. 204, 208 (1994) (citing Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992)).

A disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
38 C.F.R. § 4.40; DeLuca v. Brown, 8 Vet. App. 202 (1995).

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to abnormal 
movement, weakened movement, excess fatigability, 
incoordination, impaired ability to execute skilled movements 
smoothly, pain on movement, swelling, deformity, atrophy of 
disuse, as well as instability of station, disturbance of 
locomotion and interference with sitting, standing and 
weight-bearing.  38 C.F.R. § 4.45.

At the outset, the Board finds that all evidence necessary 
for an equitable disposition of the matter on appeal has been 
obtained and developed by the agency of original 
jurisdiction, and that no further assistance to the veteran 
is warranted at this time, as all reasonable efforts to 
assist the claimant in obtaining the evidence necessary to 
substantiate his claim for additional VA benefits have been 
made.  In this regard, the Board notes that the record 
reveals that the RO has made all reasonable attempts to 
complete the record, and that this development has included 
the association with the file of copies of private and VA 
medical records, as well as the conduction of several VA 
medical examinations.

In the present case, the veteran contends that he is entitled 
to an initial rating exceeding the current 10 percent, on 
account of the severity of the service-connected disability 
of his right hand.

The service-connected residuals of a fracture of the fourth 
and fifth metacarpal bones of the right (dominant) hand are 
currently rated as 10 percent disabling under Diagnostic Code 
5223 of the Schedule, which provides for such a maximum 
rating when there is favorable ankylosis, or limited motion 
permitting flexion of the tips to within two inches (5.1 
cms.) of the transverse fold of the palm, in the ring and 
little fingers of either hand.  Limitation of motion of less 
than one inch (2.5 cms.) in either direction is not 
considered disabling.  38 C.F.R. § 4.71a, Part 4, Diagnostic 
Code 5223.

The Schedule provides for ratings exceeding 10 percent when 
the ankylosis, or limited motion, affects combinations of 
fingers other than the ring and little fingers, or at least 
three fingers of either of the individual's hands.  38 C.F.R. 
§ 4.71a, Part 4, Diagnostic Codes 5220 through 5223.  It also 
provides for ratings exceeding 10 percent when there is 
unfavorable ankylosis of at least two of the individual's 
fingers, to include the ring and little fingers.  38 C.F.R. 
§ 4.71a, Part 4, Diagnostic Codes 5216 through 5219.  Since, 
in the present case, only the veteran's right ring and little 
fingers are service-connected, Diagnostic Codes 5220 through 
5223 cannot be considered in determining whether a higher 
rating is warranted.  The question to be resolved on appeal 
is, therefore, whether there is unfavorable ankylosis in the 
veteran's right ring and little fingers so as to warrant an 
initial rating higher than 10 percent.  See 38 C.F.R. 
§ 4.71a, Part 4, Diagnostic Code 5219.

According to the report of a May 1995 VA spine medical 
examination, the veteran fractured the fourth and fifth 
metacarpal bones of his right hand during service in the late 
1970's, but the fractures had healed.  Currently, the veteran 
said that he was taking no medication for his present 
condition of the right hand, which he described as pain at 
the site of the former fractures, occurring from time to 
time, for no apparent reason.  The veteran stated that he was 
a barber, but that he did not use his right ring and little 
fingers when typing, nor when using the scissors and clippers 
as a barber.  On examination, the metacarpal heads of the 
ring and little fingers were depressed when the veteran made 
a fist with his right hand, and, when both hands were flat on 
the palm on the desk, the metacarpophalangeal joint of the 
right little finger was extended about five degrees.  The 
right ring and little fingers were able to approximate the 
median transverse crease of the hand to about one-and-a-half 
inches, as compared with full approximation for the same 
fingers of the left hand.  The pinch between the thumb and 
both service-connected fingers was weaker on the right side, 
when compared to the left side, and grasping objects was also 
weaker on the right side.  The veteran, however, had no 
problem writing.  The diagnoses were listed as residual of a 
fracture of the right ring and little fingers, with deformity 
and stiffness, and arthralgia of the metacarpophalangeal 
joint of the [nonservice-connected] right middle finger.

VA X-Rays that were obtained in May 1995 warranted the 
following impression:

Healed postfracture deformity of the 
midshaft and head of the right 5th 
metacarpal and question [of a] minimal 
postfracture deformity of the head of the 
4th metacarpal.  Otherwise normal right 
hand and wrist.  No abnormality is 
identified at the right 3rd 
metacarpophalangeal joint.

According to the report of a January 1998 VA spine medical 
examination, the veteran wore a cast shortly after his 
fractures during service, and thereafter underwent physical 
therapy.  On examination, his right hand showed a slight 
fracture deformity with perhaps some 10 or 15 degrees of 
volar angulation of the distal fragments of the right hand's 
fourth and fifth metacarpals, which had not produced a great 
dislocation of the metacarpal heads, nor had it produced a 
prominence of the metacarpal heads in the palm of the hand.  
The fingers showed full flexion, and the veteran brought the 
fingers to the distal palmar crease "perfectly easily."  
When he straightened them out, the index and long fingers 
came out to complete and full extension, while the ring and 
small fingers came out to about 25 and 35 degrees less than 
full extension, respectively, on active motion.

The examiner also noted in the above report that he could 
push both service-connected fingers out to a completely 
normal position (i.e., to zero degrees), at the 
metacarpophalangeal joint, which he said meant that passive 
motion was complete, full and not painful.  It was only, he 
noted, "in active motion that he has slight lag of full 
extension," although, "[a]ctually, he can fully extend 
them," since, when he dropped the hand and wrist down, the 
fingers came almost to full extension, lacking perhaps only 
five or ten degrees of full extension.  "So," he explained, 
"there is just slight limitation of full extension actively 
on the ring and small fingers of the right hand and that is 
all."  Sensation was completely normal, and all the joint 
functions, as well as muscle strength, were completely normal 
as well.  Similarly, it was noted that the 
metacarpophalangeal, the PIP and the DIP joints were all 
completely normal.  The diagnosis, and the examiner's comment 
regarding functional impairment, were listed as follows:

Fracture of metacarpals #4 and 5 with 
slight volar angulation in the distal 
fragment.  He has slight lack of active 
full extension of the fingers at the MP 
joint.  He has complete full passive 
motion.  He can get almost full motion by 
dropping his wrist a little bit.  Instead 
of being in the dorsiflexed position, if 
he drops it to a neutral or a 0 position, 
he can almost get the fingers to full 
extension.  They will lack 5 or 10 
degrees of full extension.  So there is 
very little limitation of active motion.  
There is no limitation of passive motion.

From a functional standpoint, I do not 
think this represents impairment.  There 
is no painful motion, no weakness, no 
fatigability, and no incoordination.

VA X-Rays that were obtained in January 1998 warranted the 
following impression:

Healed postfracture deformity [of the] 
heads [of] metacarpals 4 and 5.  There is 
slight flattening of the metacarpal 
heads, widening and volar angulation.  
The right hand and wrist are otherwise 
unremarkable.

As discussed above, the fourth and fifth metacarpal bones of 
the veteran's right hand can fully flex and have completely 
normal sensation, muscle strength and joint functions, with 
no evidence of painful motion, weakness, fatigability or 
incoordination.  Active extension is only slightly limited, 
while passive extension is full, and not painful, and the VA 
examiner has opined that the slight deficiencies in the 
veteran's right ring and little fingers are not severe enough 
as to be considered actual functional impairment.  More 
importantly, it is not shown that either service-connected 
finger is unfavorably ankylosed.  In view of these findings, 
the Board concludes that the schedular criteria for an 
initial rating exceeding 10 percent for the service-connected 
residuals of a fracture of the fourth and fifth metacarpal 
bones of the right (dominant) hand are not met.

Finally, the Board notes that it appears that the RO has yet 
to consider the question of a possible referral of the above 
matter to the Chief Benefits Director or the Director, 
Compensation and Pension Service, for the assignment of an 
extra-schedular rating under 38 C.F.R. § 3.321(b)(1).  The 
cited regulation provides that, to accord justice in an 
exceptional case where the schedular standards are found to 
be inadequate, the field station is authorized to refer the 
case to the Chief Benefits Director or the Director, 
Compensation and Pension Service for assignment of an extra-
schedular evaluation commensurate with the average earning 
capacity impairment.  The governing criteria for such an 
award is a finding that the case presents such an exceptional 
or unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  The United States Court of 
Appeals for Veterans Claims (the Court) has held that, while 
the Board is precluded by regulation from assigning an extra-
schedular rating under 38 C.F.R. § 3.321(b)(1) in the first 
instance, the Board is not precluded from raising this 
question, and in fact is obligated to liberally read all 
documents and oral testimony of record and identify all 
potential theories of entitlement to a benefit under the law 
and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).

Regarding the above, the Board also notes that the Court has 
further held that the Board must address referral under 38 
C.F.R. § 3.321(b)(1) only where circumstances are presented 
which the Director of VA's Compensation and Pension Service 
might consider exceptional or unusual.  Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).  Having reviewed the evidentiary 
record with these mandates in mind, the Board is of the 
opinion that a referral for extra-schedular consideration of 
the matter on appeal is not warranted in the present case due 
to the lack of a reasonable basis for further action on this 
matter.


ORDER

An initial rating in excess of 10 percent for the service-
connected residuals of a fracture of the fourth and fifth 
metacarpal bones of the right (dominant) hand is denied.



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals



 

